DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment was made to fix a grammatical/typographical problem.

The application has been amended as follows: 

Claim 34, line 25, the period “ . ” was replaced by a semicolon -- ; --.

Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Eisenfeld (USPN 5,555,891) teaches a vibrotactile stimulator system for detecting and interrupting apnea in infants (Figs. 1-3) comprises two or more sensors including nasal thermistor, heart rate sensor, respiratory rate sensor, and oxygen saturation sensor (elements 12 and 14, Figs. 1-3; Col 3 lines 39-63) and configured to measure heat rate, respiratory rate, oxygen saturation of the infant (Figs. 1-3; Col 3 lines 39-63) and the vital signs are utilized to identify apneic episode(s) of the infant and control the vibrotactile stimulator  for interrupting an apneic episode (element 22, Figs. 1-3; Col 3 lines 39 – Col 4 lines 16; Col 4 lines 44-59). Aoyagi et al. (USPN 5,720,284) teaches an apparatus for measuring hemoglobin (Figs. 1-7) comprises the use of multiple wavelengths including Addison et al. (USPGPUB 2006/0258921) teaches a system for processing pulse oximetry signal/ PPG signals to measure respiration, pulse, oxygen saturation and movement of infant (abstract), comprises a pulse oximeter which includes a light emitting device and a photodetector attachable to a subject to obtain a pulse oximetry signal (abstract), the signal is analyzed by Time-Frequency Analysis in Wavelet Space ([0004-0008]; red and infrared, [0046]; Fig. 23) for apnea event/ SIDS detections ([0097-0099]) and for triggering an alarm based on one or more of the respiration, movement, oxygen saturation and pulse measurements ([0097-0099]). Fletcher et al. (USPGPUB 2011/0004072) teaches methods and apparatus for monitoring patients and delivering therapeutic stimuli (Figs. 1-20) comprises one or more physiological sensors are used to detected signs of apnea (reduction in breathing, change in heart rate, and decrease in blood oxygen saturation). These signs can be recognized in real time and a foot vibrator activated to trigger the infant to resume breathing ([0007]). Melker et al. (USPGPUB 2013/0276785) teaches a system (Figs. 1-12) monitors the physiological effects of a patient's drug regimen on their cardiopulmonary status. In addition to the commonly monitored vital signs such as heart rate and oxygen saturation, the system measures respiratory rate and analyzes photoplethysmography (PPG) signals for hypopnea, central and obstructive apnea, and trends these values to determine the degree of respiratory depression and respiratory "effort" ([0221]; [0226]) and the system provides real-time heart rate, oxygen saturation, respiration rate, respiratory effort, and .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791